Citation Nr: 1013826	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  05-22 682	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas



THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran served on active duty in the Army from December 
1966 to September 1969.  Service in combat in Vietnam is 
indicated by the evidence of record.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

These issues were previously remanded by the Board for 
additional development, and are once again before the Board 
for appellate review.  


FINDINGS OF FACT

1.  The Veteran's PTSD is evidenced by panic attacks more 
than once a week; impairment of short-term memory; difficulty 
in establishing and maintaining effective work and social 
relationships; near-continuous depression; impaired impulse 
control; and difficulty in adapting to stressful 
circumstances, including work.  

2.  The Veteran as likely as not has hepatitis C attributable 
to active military service.




CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent for the Veteran's 
service-connected PTSD have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2009).

2.  The Veteran has hepatitis C that is likely the result of 
disease or injury incurred during active military service.  
38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005) (Mayfield 
I), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (when VCAA notice follows the initial 
unfavorable AOJ decision, subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in October 
2003, June 2004, and August 2008.  Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claims, any timing errors have 
been cured by the RO's subsequent actions.  Id.  

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The Veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Regarding VA's duty to assist, the AOJ obtained the Veteran's 
service treatment record (STR) file and post-service medical 
records, and secured examinations in furtherance of his 
claim.  The examinations were sufficient in that they 
included all information necessary for rating PTSD and 
deciding the service connection question.  VA has no duty to 
inform or assist that was unmet. 

The Veteran is currently service connected for PTSD, rated as 
50 percent disabling.  He contends that the rating should be 
higher.  The Board has examined the record in detail, 
including VA mental health treatment notes, the report of a 
December 2009 VA PTSD examination, and the transcript of a 
September 2006 hearing before the undersigned.  Since the 
2009 examination is particularly detailed and well written, 
and includes a detailed history that includes representative 
relevant medical evidence of record, the Board will focus its 
discussion on the findings of that examiner.  The Board is 
satisfied that there is nothing contained in the record that 
paints a different disability picture than that described by 
the examiner.  

The Veteran reported to his examiner that he has experienced 
symptoms of depression over the past year, including low 
energy, feelings of worthlessness, sleep problems, and 
problems with concentration.  He reported that he experienced 
these symptoms most days, and considers them severe.  He also 
reported significant irritability, manifested by yelling, 
that interferes with his functioning both at home and on the 
job.  He reported that he had created additional problems in 
his marriage by buying a bar that he could not afford, and 
stated that he felt this was symptomatic of his PTSD.  

The Veteran reported that he had been married to his second 
wife for 32 years, and that they were separated for three to 
four months in 2006.  His wife initiated the separation in 
response to how he treated her and their children.  She had 
expressed at a hearing in March 2007 that she felt as though 
she was living on egg shells every day.  Also, the Veteran's 
wife had told him that the children did not know what to 
expect from him when he came home at night.  He reported that 
group therapy had been beneficial, but that when he had to 
quit going to therapy because of his job "everything 
exploded" in his marriage.  A new granddaughter in the house 
was reportedly a good influence on him.  

He reported that he had little or no contact with other 
family members.  He reported that he has three close friends 
who are veterans as well, and that these are the only people 
he trusts.  He reportedly avoids social events, except that 
he makes an effort to go to his annual Army reunion.  He 
described these events as not social for him, but that he 
enjoyed seeing a few specific people.  

He reported that he likes to hunt and fish, but by himself, 
and also stated that he has become more isolated since his 
last examination.  He reported no history of suicide 
attempts, but a history of violence and assaultiveness.  He 
reported that he has been verbally assaultive to his family 
and at work, for which he has been written up several times.  
The Veteran expressed that he felt that his current 
psychosocial functioning was poor, that it had declined since 
his last C&P examination in 2004, and that he could not seem 
to get himself to be compatible with his family and other 
people.  

The Veteran reported that he used to drink approximately 
three six-packs per day, but had to quit about nine months 
ago in order to start treatment for hepatitis C.  There were 
no current issues with substance abuse. 

On examination the Veteran's general appearance was reported 
as clean and appropriately dressed.  Psychomotor activity and 
speech were unremarkable.  The Veteran was cooperative and 
attentive toward the examiner.  Affect was constricted and 
mood was depressed.  The Veteran was easily distracted.  He 
was unable to do serial sevens, but was able to spell a word 
backwards.  He was reportedly oriented as to person and 
place, but not to time.  Thought process and content were 
unremarkable.  There were no delusions noted.  The examiner 
assessed that the Veteran's intelligence was average.  He did 
not understand the outcome of his behavior, but understood 
that he has a problem.  

The Veteran described shortened sleep--limited to two to 
three hours per night of interrupted sleep, with nightly 
combat nightmares.  He reported no hallucinations and no 
inappropriate behavior.  The examiner reported that the 
Veteran subscribed to obsessive/ritualistic behavior in that 
he has a set and specific routine in the morning that, when 
disrupted, affects him throughout the day.  

The Veteran stated that he has panic attacks, which earlier 
had been reported to occur approximately twice a week, but 
that the Veteran now claimed occurred approximately five 
times a week.  He reported no homicidal thoughts, and no 
serious plan or attempt as regards suicidal thoughts.  
Impulse control was reportedly poor, and there were reported 
episodes of violence.  

The examiner reported that the Veteran was able to maintain 
minimum personal hygiene.  He reported problems with 
activities of daily living that were limited to activities 
related to interaction with others.  Remote memory was 
reported to be normal, but recent memory was characterized as 
severely impaired.  

As regards the Veteran's PTSD symptoms, the examiner found 
that the Veteran reported persistent re-experiencing of his 
traumatic events and persistently avoids stimuli associate 
with these events.  He experienced symptoms of increased 
arousal evidenced by difficulty falling or staying asleep, 
irritability or outbursts of anger, difficulty concentrating, 
hypervigilance, and exaggerated startle response.  The 
Veteran's PTSD symptoms were characterized as chronic.  The 
Veteran reported that the changes he attributes to his 
stressor exposure include significant problems with 
interpersonal relationships, increased anger/irritability, 
family/marital problems, problems with sleep, and depression.  

The Veteran's employment history was recorded.  He was 
currently employed with FEMA for the last one to two years, 
working on an on-call basis.  He reportedly had not worked 18 
weeks (three six-week periods) in the previous year because 
he had not been called up by FEMA.  Previously he had worked 
for his state's department of transportation for nine years, 
and as an engineering technician for another firm for less 
than two years.  Problems related to his employment 
reportedly were assignment to different duties, decreased 
concentration, difficulty following instructions, 
inappropriate behavior, memory loss, and poor social 
interaction.  In summary, the examiner concluded that the 
stresses that accompanied the work he was required to do at 
the state transportation department overwhelmed his resources 
and created problems that manifested as decreased performance 
and dysfunctional relationships with supervisors.  

Leaving the transportation department and going to the 
private firm did not alleviate his problems with 
interpersonal relationships.  He also reported continuing 
problems functioning at work with his present employer, FEMA, 
where he inspects bridges and roads.  He reported that in 
that job he works alone for the most part, but occasionally 
has contact with supervisors who he responds to with angry 
outbursts.  

A diagnosis was made utilizing the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) criteria.  The DSM-IV Axis I (clinical 
disorders and other conditions that may be a focus of 
clinical attention) diagnosis was PTSD, chronic, severe; 
bipolar disorder, depressed; panic disorder with agoraphobia; 
and alcohol abuse (by history).  There was no diagnosis in 
Axis II (personality disorders and mental retardation).  The 
Axis III (general medical conditions) diagnoses were 
hepatitis C, diabetes, history of melanoma, hypertension, 
sleep apnea, and gout.  In Axis IV (psychosocial and 
environmental problems) the examiner noted exposure to 
combat, marital problems, history of legal, occupational, and 
interpersonal problems, limited social support, and chronic 
illness.  The Axis V (global assessment of functioning (GAF) 
score) report was 43.  

The examiner explained that it is not possible to determine 
the independent contribution of the Veteran's several 
disorders as they share several common symptoms that 
exacerbate each other.  The examiner did opine, however, that 
the symptoms of PTSD predominated.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under Diagnostic Code 9411, a 50 percent evaluation is 
warranted if the evidence establishes there is occupational 
and social impairment, with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted if the evidence 
establishes there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  

A 100 percent evaluation is warranted if the evidence 
establishes there is total occupational and social impairment 
due to such symptoms as gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own 
name.  Id.  

Here, the evidence clearly indicates that the Veteran's PTSD 
has resulted in occupational and social impairment, the 
underlying premise for assigning either a 50 percent or a 70 
percent disability rating.  Taking into account the entire 
record, the Board finds that the Veteran's disability picture 
more nearly approximates the criteria required for the 70 
percent rating.  

As can be seen above, both the 50 percent and the 70 percent 
ratings identify nine examples of symptoms that are 
emblematic of each rating.  Based on review of all the 
evidence, the Board finds that while the Veteran exhibits 
five, or at most six, of the nine symptoms suggestive of a 50 
percent rating, he also exhibits three or four of the nine 
symptoms suggestive of a 70 percent rating.  

The evidence shows that the Veteran meets the criteria of 
having panic attacks more than once a week, impairment of 
short-term memory, impaired judgment, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  The 
Veteran's statement to the VA examiner that he has difficulty 
following instructions on the job could also suggest that he 
has difficulty in understanding complex commands.  Although 
such problems suggest that his disability is akin to a 50 
percent rating, the evidence also shows that he has near-
continuous depression, impaired impulse control, and 
difficulty in adapting to stressful circumstances, which are 
problems typical of the 70 percent rating.  

The Veteran's statements to his health care providers are 
consistent in that there are no real or serious suicidal 
ideations.  There is no evidence of speech irregularities, no 
evidence of spatial disorientation, and no evidence of 
neglect of personal appearance and hygiene.  While it is 
clear that he has difficulty with relationships, it is not so 
clear that his problems rise to the level of an inability to 
establish and maintain effective relationships.  
Nevertheless, the VA examiner found that his GAF score was 
43, which indicated serious impairment in social or 
occupational functioning.  Given such an assessment by the VA 
examiner, and the fact that the Veteran definitely 
experiences some of the symptoms typical of a 70 percent 
rating, the Board finds that, with application of 38 C.F.R. 
§ 4.7, and with reasonable doubt resolved in the Veteran's 
favor, a 70 percent rating is warranted throughout the 
pendency of this claim for increase.  

As for the rating criteria for a 100 percent rating, the 
Board finds that those criteria are not met because the 
Veteran does not experience total occupational and social 
impairment, the predicate for award of the 100 percent 
rating.  The Veteran has been married for more than 30 years, 
and is employed.  While neither his marriage nor his 
employment experience is ideal, the evidence clearly shows 
that there is not total impairment.  He does not experience 
the kind of problems typical of the 100 percent rating as 
identified in 38 C.F.R. § 4.130, except perhaps some 
disorientation as to the time and date of the examination 
when he was interviewed in December 2009.  For the reasons 
set forth above, in which the symptoms experienced by the 
Veteran are compared to the rating criteria, the Board 
concludes that his symptoms and their effect on functioning 
are best approximated by the criteria for the 70 percent 
rating.

Turning to the claim of service connection for hepatitis C, 
the Veteran contends that he was exposed to blood 
contaminated with hepatitis C while serving in combat in 
Vietnam.  It is his contention that this exposure to 
contaminated blood occurred while aiding wounded and handling 
bodies of the dead.  While the Board accepts the Veteran's 
contention that he was exposed to blood in the manner 
described that may have been infected with hepatitis C, the 
Veteran was in Vietnam for one year, and it is unknown how 
may times he was so exposed.  Among the many potential risk 
factors for hepatitis C are illicit drug use, including both 
intravenous drug use and intranasal cocaine use.  The Veteran 
has indicated in the record that he used cocaine intra-
nasally between 1969 and 1986, a period of about 17 years.  

The Veteran was afforded a VA examination in November 2009 in 
connection with his claim for service connection for 
hepatitis C.  The examiner acknowledged the Veteran's 
intranasal use of cocaine from 1969 to 1986, but nevertheless 
opined that "the most prominent exposure factor in this 
individual is that of repeated exposure to blood of other 
individuals when giving first aid treatment to other wounded 
military personnel."  

The examiner did not give any rationale for not considering 
the Veteran's intranasal use of cocaine for 17 years as a 
significant risk factor.  Additionally, the examiner did not 
provide any information as to the incidence of hepatitis C 
that is caused by accidental skin exposure to contaminated 
blood.  Nevertheless, the record as it stands indicates that 
it is as likely as not that hepatitis C was contracted due to 
exposure to blood during military service.  Because the VA 
examiner reviewed the entire record and presumably understood 
the risk factors evident in this case and their import 
relative to the odds of acquiring hepatitis C in a certain 
way, and because the examiner's opinion is uncontradicted by 
any other medical opinion in this case, the Board will defer 
to the examiner's expertise.  Resolving reasonable doubt in 
the Veteran's favor, a grant of service connection is 
therefore warranted.  


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an evaluation of 70 percent for posttraumatic 
stress disorder (PTSD) is granted, subject to the laws and 
regulations governing the award of monetary benefits.  

Service connection for hepatitis C is granted.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


